                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

UNITED STATES OF AMERICA                        §
                                                §
                                                § CASE NUMBER 1:18-CR-00060-TH
v.                                              §
                                                §
                                                §
JUAN MANUEL LOPEZ-CANALES                       §
                                                §

        ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                    ON DEFENDANT’S GUILTY PLEA

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge Hawthorn conducted a hearing in the form and manner prescribed by Federal

Rule of Criminal Procedure 11 and issued his Amended Findings of Fact and

Recommendation on Guilty Plea Before the United States Magistrate Judge. The magistrate

judge recommended that the court accept the Defendant’s guilty plea.                He further

recommended that the court adjudge the Defendant guilty on Count One of the Indictment filed

against the Defendant.

       The parties have not objected to the magistrate judge’s findings. The court ORDERS

that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

Judge are ADOPTED and accepts the Defendant’s guilty plea.            The court ORDERS the

Defendant’s attorney to read and discuss the presentence report with the Defendant, and file any

objections to the report BEFORE the date of the sentencing hearing.

       It is further ORDERED that, in accordance with the Defendant’s guilty plea and the

magistrate judge’s findings and recommendation, the Defendant, Juan Manuel Lopez-Canales, is
adjudged guilty as to Count One of the Indictment charging a violation of 8 U.S.C. § 1326(a)

(Reentry of a Deported Alien).

      SIGNED this the 9 day of October, 2018.




                                  ____________________________
                                  Thad Heartfield
                                  United States District Judge
